Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See Applicant’s remarks filed on 01/19/2022 and 02/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2/28/2022